14-3995
     Wang v. Lynch
                                                                                       BIA
                                                                                  Nelson, IJ
                                                                               A098 862 352
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   26th day of August, two thousand sixteen.
 5
 6   PRESENT:
 7            ROBERT D. SACK,
 8            REENA RAGGI,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   HAICHEN WANG,
14            Petitioner,
15
16                   v.                                              14-3995
17                                                                   NAC
18
19   LORETTA E. LYNCH, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                    Zhong Yue Zhang, Esq., Flushing, New
25                                      York.
26
27   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
28                                       Assistant      Attorney    General;
29                                       Jennifer    P.    Levings,   Senior
30                                       Litigation Counsel; Julia J. Tyler,
1                               Trial    Attorney,    Office     of
2                               Immigration   Litigation,    United
3                               States   Department  of   Justice,
4                               Washington, D.C.

5        UPON DUE CONSIDERATION of this petition for review of a

6    Board of Immigration Appeals (“BIA”) decision, it is hereby

7    ORDERED, ADJUDGED, AND DECREED that the petition for review is

8    DENIED.

9        Petitioner Haichen Wang, a native and citizen of the

10   People’s Republic of China, seeks review of an October 21, 2014

11   decision of the BIA affirming a July 17, 2012 decision of an

12   Immigration Judge (“IJ”) denying Wang’s application for asylum,

13   withholding of removal, and relief under the Convention Against

14   Torture (“CAT”).   In re Haichen Wang, No. A098 862 352 (B.I.A.

15   Oct. 21, 2014), aff’g No. A098 862 352 (Immig. Ct. N.Y. City

16   July 17, 2012).    We assume the parties’ familiarity with the

17   underlying facts and procedural history in this case.

18       Under the circumstances of this case, we review the IJ’s

19   decision, including the portions not explicitly discussed by

20   the BIA, see Yun-Zui Guan v. Gonzales, 432 F.3d 391, 394 (2d

21   Cir. 2005), applying well established standards of review, see




                                    2
1    8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510,

2    513 (2d Cir. 2009).

3         Where, as here, an asylum application is governed by the

4    REAL ID Act, the agency may, “[c]onsidering the totality of the

5    circumstances,”      base   a   credibility     finding   on    an   asylum

6    applicant’s    “demeanor,       candor,    or   responsiveness,”          the

7    plausibility    of   his    account,    and   inconsistencies        in   his

8    statements, “without regard to whether” they go “to the heart

9    of the applicant’s claim.”       8 U.S.C. § 1158(b)(1)(B)(iii); see

10   Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165 (2d Cir. 2008).                 “We

11   defer . . . to an IJ’s credibility determination unless, from

12   the totality of the circumstances, it is plain that no

13   reasonable fact-finder could make such an adverse credibility

14   ruling.”   Xiu Xia Lin, 534 F.3d at 167.

15        Here, substantial evidence supports the IJ’s adverse

16   credibility    determination.        The   IJ   reasonably      relied     on

17   inconsistencies between Wang’s testimony             and the letters

18   submitted by his wife and son, and on Wang’s demeanor.                See 8

19   U.S.C.   § 1158(b)(1)(B)(iii).            Wang’s   asylum      application

20   stated that his wife was taken to a police station in 2005, where

21   she was beaten and abused; he testified consistently with this
                                         3
1    statement, and added that his wife was arrested.    However, the

2    letters Wang submitted from his wife and son stated that his

3    wife was hit and that her house was searched, but did not mention

4    an arrest or her being taken to the police station.       The IJ

5    reasonably relied on this omission of relevant information.

6    See Xiu Xia Lin, 534 F.3d at 166 n.3.   As this incident is the

7    main proof Wang offers for the proposition that Chinese

8    authorities are aware of his political activism in the United

9    States, the inconsistency is particularly damaging to his

10   credibility.   See Xian Tuan Ye v. Dep’t of Homeland Sec., 446

11 F.3d 289, 295 (2d Cir. 2006).

12       Wang’s credibility was further undermined by his lack of

13   corroborating evidence.    See Biao Yang v. Gonzales, 496 F.3d
14   268, 273 (2d Cir. 2007).   The IJ was not required to credit the

15   letters from Wang’s wife and son, which were the only evidence

16   indicating that Chinese authorities were aware of Wang’s

17   political activism.    In addition to conflicting with Wang’s

18   testimony, see Xiu Xia Lin, 534 F.3d at 166 n.3, the letters

19   were unsworn and were written by interested parties who were

20   unavailable for cross-examination, see Y.C. v. Holder, 741 F.3d
21   324, 334 (2d Cir. 2013).
                                     4
1         The adverse credibility determination is also supported by

2    the IJ’s observations of Wang, who frequently hesitated before

3    answering questions during cross-examination.           We afford

4    particular deference to an IJ’s assessment of an applicant’s

5    demeanor, especially when those observations are supported by

6    specific inconsistencies in the record.      See Li Hua Lin v. U.S.

7    Dep’t of Justice, 453 F.3d 99, 109 (2d Cir. 2006); Jin Chen v.

8    U.S. Dep’t of Justice, 426 F.3d 104, 113 (2d Cir. 2005).

9         Thus,    substantial evidence supports the      IJ’s adverse

10   credibility determination regarding Wang’s contention that

11   Chinese authorities are aware of his political activism.        See

12   8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin, 534 F.3d at 165-66.

13   Because asylum, withholding of removal, and CAT relief all turn

14   on   this    proposition,   the   credibility   determination    is

15   dispositive of his petition.      See Paul v. Gonzales, 444 F.3d
16   148, 156-57 (2d Cir. 2006).       Accordingly , the petition for

17   review is DENIED.    As we have completed our review, any stay

18   of removal that the Court previously granted in this petition

19   is VACATED, and any pending motion for a stay of removal in this

20   petition is DISMISSED as moot.        Any pending request for oral

21   argument in this petition is DENIED in accordance with Federal
                                       5
1   Rule of Appellate Procedure 34(a)(2), and Second Circuit Local

2   Rule 34.1(b).

3                          FOR THE COURT:
4                          Catherine O’Hagan Wolfe, Clerk of Court




                                  6